Citation Nr: 1534634	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-18 710	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant became a member of the Army National Guard in March 1979, and he had an initial period of active duty for training from April 1979 to June 1979.  Thereafter, he continued in the National Guard until he was called to active duty and served from July 2006 to November 2007.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that, in part, denied the appellant's claims of entitlement to service connection for bilateral hearing loss and sleep apnea.

In June 2012, a Travel Board hearing was held at the RO before the undersigned who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Board subsequently remanded the case for additional development in October 2012.  The case has now been returned to the Board for appellate review.  

In addition to the paper claims files, there is an electronic file associated with the claims.  The Board has reviewed both the paper claims files and the electronic file.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that right ear high frequency sensorineural hearing loss existed prior to the Veteran's active military service. 

2.  Clear and unmistakable evidence does not show that the Veteran's right ear hearing loss was not made permanently worse during military service.

3.  Clear and unmistakable evidence shows that left ear high frequency sensorineural hearing loss existed prior to the Veteran's active military service. 

4.  Clear and unmistakable evidence does not show that the Veteran's left ear hearing loss was not made permanently worse during military service. 


CONCLUSION OF LAW

The Veteran's preexisting bilateral hearing loss was aggravated by active service and service connection is therefore warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.306, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection) in relation to the hearing loss claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant contends that he currently suffers from bilateral hearing loss due to in-service noise exposure while performing his duties as an Army cannon crewmember.  In fact, he is already service-connected for tinnitus based on acoustic trauma and he contends that his hearing was adversely affected by the same acoustic trauma that caused the service-connected tinnitus.  The appellant's DD-214 and his written statements amply document his duties as a cannon crewmember.  Also, the appellant is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's service medical treatment records show that he entered into active military service in July 2006 with a pre-existing bilateral hearing loss disability.  The military audiogram accomplished on August 1, 2006 contains right ear hearing threshold data indicating 45 decibels at 3000 Hertz and at 4000 Hertz, as well as left ear hearing threshold data indicating 40 decibels at 4000 Hertz.  The Veteran was noted to have an H-1 profile level of hearing loss.  (In a physical profile block on an examination report there are six categories (P, U, L, H, E, S), including "H" for hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a numerical designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any military assignment.").  In this case, although the Veteran had a hearing defect at the time of entry, it was not considered of such severity as to be disqualifying for military service, and he was accepted for active duty.

To obtain the benefit of the presumption of aggravation, the Veteran need not first show an increase in disability during active service (VAOPGCPREC 3-2003).  Where a disability was noted at entrance, the Court has held that the presumption of aggravation arises instantly and that clear and unmistakable evidence is required to rebut the presumption of aggravation.  Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

Although the Court has stressed that the presumption of aggravation arises instantly, and does not require that the evidence first show an increase in disability, the Veteran's service medical treatment records include an October 2007 audiogram which documents an increase from 25 decibels to 35 dB at 2000 Hertz and an increase from 45 decibels to 50 decibels at 3000 Hertz in his right ear compared to the August 2006 entrance audiogram.  In addition, the October 2007 audiogram also documents increases ranging from 5 to 15 decibels in five of the six different frequencies tested in the Veteran's left ear compared to the August 2006 entrance audiogram.  The Veteran was noted to have an H-2 profile level of hearing loss.

Thus, there is evidence of an increase in disability during active service.  Where there is an increase in disability during such service, a preexisting injury or disease will be considered to have been aggravated by military service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In summary, the Board has found that the Veteran had right and left ear hearing loss prior to his service from July 2006 to November 2007, and that the Veteran's hearing loss in each ear underwent an increase in service.  In addition, as there is no clear and unmistakable evidence that the Veteran's increase in his hearing loss in either ear was due to natural progression, the Board finds that the presumption of aggravation has not been rebutted.  As such, service connection should be granted. 

The Board notes that the VA audiologist who examined the Veteran in March 2013 stated that the Veteran's bilateral hearing loss existed prior to service.  The audiologist also stated that the preexisting hearing loss was aggravated beyond normal progression in service in each ear.  However, the audiologist also opined that, while it was at least as likely as not that the left ear hearing loss was aggravated in service, it was less likely as not that the preexisting hearing loss in the right ear was aggravated in service.  

Nonetheless, the audiologist's negative opinion is not probative in this case because clear and unmistakable evidence is required to overcome the presumption of aggravation.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

In this case, VA has not shown by clear and unmistakable evidence that the Veteran's preexisting bilateral hearing loss was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).  Since threshold shifts were shown to exist in service, and since the appellant was exposed to acoustic trauma in service which caused tinnitus, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  Therefore, resolving this reasonable doubt in the Veteran's favor, there is sufficient indication his preexisting bilateral hearing loss was permanently aggravated because of his military service.  The Board will resolve any doubt in the claimant's favor and finds that the Veteran's bilateral hearing loss had its onset in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hearing loss in each ear on the basis of aggravation is granted.


REMAND

The record reflects that the Veteran has a current diagnosis of sleep apnea.  Review of his service medical treatment records reveals that there is no mention of sleep apnea or sleep apnea symptoms.  However, in various written statements, the Veteran has stated that he is not claiming that his sleep apnea had its onset while he was on active duty or that service-connected posttraumatic stress disorder (PTSD) caused his sleep apnea, but rather that his PTSD has aggravated his sleep apnea.   

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id. 

Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  The regulation places a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  

While the evidence of record includes a March 2013 VA medical opinion (with April 2013 addendum) to the effect that the Veteran's currently diagnosed sleep apnea was not manifested during service or until after 2008, and that the Veteran's service-connected PTSD did not cause the sleep apnea, there is no medical opinion that addresses the question of whether the service-connected PTSD aggravates the sleep apnea as contended by the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Furthermore, VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Thus, this case must be remanded so that an adequate medical opinion can be generated.  See Savage v. Shinseki, 24 Vet. App. 259 (2011). 

The medical evidence of record is insufficient for the Board to render a decision.  The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain all of the Veteran's outstanding VA medical treatment records from all facilities used by the appellant since 2007.  Obtain all outstanding private records as well, if any.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, arrange for review of the claims file by a physician with experience in the diagnosis and treatment of sleep apnea; the reviewer must specify his or her qualifications for diagnosing or assessing sleep apnea.  The purpose of the review is to determine the nature, etiology and onset date of the Veteran's sleep apnea.  

The entire claims file (i.e., the paper claims file and any medical records contained in the electronic file) and this remand must be made available to the reviewer.  If the reviewer does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available to the reviewer must be printed and associated with the paper claims file.

If the reviewer determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

The reviewing physician must provide a written opinion that addresses all of the following questions:

      (a) What is known, in general about the causes, initial manifestations and clinical course of sleep apnea? 

      (b) What is meant by obstructive sleep apnea and is it applicable to the Veteran? 

      (c) Is the Veteran's current sleep apnea causally or etiologically related to his period of military service (July 2006 to November 2007) or to some other cause or causes?  Explain your answer.

      (d) Is the Veteran's current sleep apnea related to the service-connected PTSD, including by way of aggravation?  Explain your answer, to include discussion of the level of severity over time.

      (e) If aggravation of the sleep apnea is found to have occurred as a result of service-connected disability, state what portion/percentage of the current sleep apnea pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the Veteran's sleep apnea, the reviewing physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current sleep apnea is causally or etiologically related to service or to a service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all requested opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

6.  If another VA examination is deemed necessary, the Veteran must be informed of the importance of reporting, and of the possible adverse consequences, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of any needed examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any needed examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  If any additional development is necessary to re-adjudicate the issue on appeal, especially in light of any newly received records, that development must be done.

8.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.

9.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


